DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends on claim 3, which describes “the sodium citrate and the disodium hydrogen citrate constituting the remainder” of the mixture. However, claim 4 states “wherein the citric acid and said sodium dihydrogen citrate are present in a weight ratio of about 60:40”. This fails to further limit because the chemicals in claim 4 are not mentioned in claim 3, yet claim 3 accounts for 100% of the mixture by saying that sodium citrate and disodium hydrogen citrate constitute the remainder of the mixture.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-031792 by Higashikubo et al in view of US 20020198123 by Nitzsche.
Higashikubo describes a foaming composition.
Regarding claim 1, Higashikubo describes a foamable polyolefin composition comprising high density polyethylene, low density polyethylene (Overview), and a foaming agent (paragraph 25, 27). The composition is processed in an extruder (paragraph 27). Higashikubo does not describe the blowing agents azodicarbonamide and other claimed blowing agents. 
Nitzsche describes composition for foaming resin.
Nitzsche describes foaming polymeric resins broadly, including polyethylenes (paragraph 31). Nitzsche describes a combination of endothermic and exothermic blowing agents which produce inert gas carbon dioxide or nitrogen (paragraph 10). Nitzsche states that his composition allows for easier flow of the polymer through the processing machinery (Nitzsche paragraph 5), which is consistent with Higashikubo’s description of processing through an extruder (Higashikubo paragraph 27). Thus it would be obvious to one of ordinary skill in the art to choose the foaming agents described by Nitzsche where Higashikubo describes different foaming agents in order to ease the flow of polymer through processing machinery.
Nitzsche describes a combination of endothermic and exothermic blowing agents which produce inert gas carbon dioxide or nitrogen (paragraph 10). Specifically, Nitzsche describes citric acid and mono sodium citrate as endothermic blowing agents (meeting instant option (b)) and azodicarbonamides (ADCA) as exothermic blowing agents (paragraph 13).  If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, Examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed blowing agents that would allow the ordinarily skilled artisan to prepare the claimed composition.  The claims are obvious 
It is noted that where Nitzsche describes preparation of his compositions (e.g. paragraph 29), he is describing a pre-mixing preparation and not the use in a foamed resin. This is emphasized by the fact that his compositions may be added to polymeric resins (paragraph 31, 34). Nitzsche paragraph 34 emphasizes that the processing temperatures described by Higashikubo (e.g. Higashikubo paragraph 31) are tolerated by the composition of Nitzsche. 

Regarding claim 2, Higashikubo describes adding 0.05-1 parts by weight of foaming agent (paragraph 28). When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). A 1:1:1 ratio of the azodicarbonamide, sodium dihydrogen citrate and citric acid blowing agents from Nitzsche would lead to a range of 0.033-0.67 total parts of sodium dihydrogen citrate and citric acid under Higashikubo’s guidance of 0.05-1 total parts blowing agent. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in 


Regarding claim 5, Higashikubo describes adding 0.05-1 parts by weight of foaming agent (paragraph 28). When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). A 1:1:1 ratio of the azodicarbonamide, sodium dihydrogen citrate and citric acid blowing agents from Nitzsche would lead to a range of 0.017-0.33 parts ADCA.

Regarding claim 6, Higashikubo describes the percent HDPE as a total of the polymer amount as 50-95% (paragraph 16). The amount of other ingredients besides polymer is at its lowest very small (nucleating agent 0.01 parts paragraph 21; foaming agent 0.05 parts paragraph 28), so the percent of the total composition (instant terms) can be about the same. 

Regarding claim 7, Higashikubo describes the percent LDPE as a total of the polymer amount as 15-50 wt% (paragraph 16). The amount of other ingredients besides polymer is at its lowest very small (nucleating agent 0.01 parts paragraph 21; foaming agent 0.05 parts paragraph 28), so the percent of the total composition (instant terms) can be about the same.

Regarding claim 8, Higashikubo describes adding 0.05-1 parts by weight of foaming agent (paragraph 28). When faced with a mixture, one of ordinary skill in the art would be motivated by 

Regarding claim 9, Higashikubo describes for example antioxidants (paragraph 19). 

Allowable Subject Matter
Claims 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 112 rejection of claim 4 above.
Claim 3 describes the presence of sodium bicarbonate, sodium citrate and disodium hydrogen citrate in a specific ratio. While US 20020198123 by Nitzsche describes a combination of endothermic and exothermic blowing agents (paragraph 10, 13), he is silent as to their specific ratios, and he does not specifically mention the disodium hydrogen citrate of instant claim 3.
Regarding claim 4, while US 20020198123 by Nitzsche describes a combination of endothermic and exothermic blowing agents (paragraph 10, 13), he is silent as to their specific ratios. While some ratio must be chosen and a 1:1:1 mixture is obvious, the claimed ratio is not a 1:1:1 mixture. Nitzsche does not direct one of ordinary skill to the claimed ratio of citric acid and sodium dihydrogen citrate. Furthermore, claim 4 depends on claim 3 and would be allowable if rewritten to properly depend on claim 3, thus requiring the presence and amount of chemicals described in claim 3. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766